Citation Nr: 1525703	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 3, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2000 to September 2000 and January 2005 to February 2006, with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for PTSD in an unappealed August 2006 rating decision, which was mailed to him that same month.

2.  New service treatment records were received by VA in July 2007; however, this evidence is not relevant to the Veteran's PTSD claim.

3.  An application to reopen the Veteran's claim of service connection for PTSD was received by VA on January 3, 2012, and service connection was granted effective that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 2012 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to an earlier effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that all available pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his earlier effective date claim.

 II. Earlier Effective Date

The Board finds that an earlier effective date for the grant of service connection for PTSD is not warranted.  The Veteran originally sought service connection for PTSD in March 2006, which was denied in an unappealed August 2006 rating decision.  On January 3, 2012, the Veteran filed an application to reopen a claim of service connection for PTSD. 

The Board notes that additional service treatment records (STRs) were received by VA in July 2007; however, the majority of the STRs received were not "new" as they were previously of record.  See 38 C.F.R. § 3.156(b), (c).  The only new STRs received were dental records that are not relevant to the Veteran's PTSD claim.  Thus, they do not affect the finality of the August 2006 rating decision.  See id.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on January 3, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Because the Veteran's PTSD had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD.


ORDER

An effective date earlier than January 3, 2012 for service connection for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


